Citation Nr: 1700833	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel







INTRODUCTION

The Veteran served on active duty from November 1977 to September 1983.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The issues of entitlement to increased ratings for the Veteran's spine and right and left knee disabilities and entitlement to total disability rating due to individual unemployability have been raised by the record in April 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Also of note, the Veteran is receiving Social Security disability benefits.  However, the March 2016 VA examination indicated that the Veteran is in receipt of 100 percent Social Security disability benefits due to his back disorder.  Since the evidence indicates that the Veteran's Social Security disability benefits are related to a disorder that is not the subject of this appeal, the Board finds that the Social Security records are not relevant to the issue on appeal and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (explaining that only relevant Social Security records need to be obtained and defining relevant records as those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Board regrets the further delay, but another remand is necessary so that another opinion may be obtained as to the etiology of the Veteran's sleep apnea.  A VA examination was performed in March 2016 and an opinion obtained that indicated that the Veteran's sleep apnea preexisted his military service.  However, the Veteran's April 1977 enlistment examination is silent for any complaint, treatment, or diagnosis associated with sleep apnea, and the Veteran is, therefore, considered to have been in sound condition upon his entrance into service.  Consequently, an opinion is needed that addresses whether the Veteran's sleep apnea clearly and unmistakably preexisted his active service and clearly and unmistakably was not aggravated by his active service.    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, another opinion should be obtained from a physician with sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the physician.

Based on the review of the record the physician should state a medical opinion with respect to each of the following questions.

Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea was present in service and if so, did the sleep apnea clearly and unmistakably exist prior to the Veteran's entrance onto active duty? 

With respect to any sleep apnea that the physician believes existed prior to the Veteran's entrance onto active duty, did the disability clearly and unmistakably not undergo a permanent increase in severity as a result of service?

With respect to any currently present sleep apnea that the physician believes was not present in service, is it at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service?

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.

The rationale for each opinion expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




